                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                 Plaintiff,

v.
                                                                    Case No. 16-20003-01-DDC
ASHAWNTUS S. MCCAMBRY,

            Defendant.
_______________________________________

                                   MEMORANDUM AND ORDER

        Defendant Ashawntus McCambry filed a pro se1 motion (Doc. 46) asking the court to

appoint him counsel to file a motion under 18 U.S.C. § 3582(c)(1)(A)(i). He signals his desire to

seek compassionate release based on the risk that COVID-19 poses to his health while

incarcerated. See Doc. 46 at 1–2; see also Doc. 47. Given the motion’s content, the court

liberally construes it as one requesting both appointment of counsel and compassionate release.

        This Memorandum and Order first reviews the law governing appointment of counsel for

criminal defendants’ post-conviction claims, and then applies that law to Mr. McCambry’s

request. The court then explains why it orders Mr. McCambry to show cause why the court

should not dismiss his request for compassionate release under § 3582(c)(1)(A).

        I.       Mr. McCambry’s Request for Appointment of Counsel

                 A. Legal Standard Governing Motions to Appoint Counsel

        Our Constitution’s Sixth Amendment provides that in “all criminal prosecutions, the

accused shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const.

amend. VI. But this right is not perpetual. “There is no constitutional right to counsel beyond


1
        “[P]risoners who proceed pro se . . . are entitled to liberal construction of their filings[.]” Toevs v.
Reid, 685 F.3d 903, 911 (10th Cir. 2012); see also Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
the direct appeal of a criminal conviction[.]” Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir.

2008); see also United States v. Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (“No right to

counsel extends to a [18 U.S.C.] § 3582(c)(2) motion.”). The Supreme Court has explained that

there is no “general obligation of the courts, state or federal, to appoint counsel for prisoners who

indicate, without more, that they wish to seek post-conviction relief.” Johnson v. Avery, 393

U.S. 483, 488 (1969). So, “the initial burden of presenting a claim to post-conviction relief

usually rests upon the indigent prisoner himself with such help as he can obtain within the prison

walls or the prison system.” Id.

       But eventual appointment of counsel for post-conviction claims remains possible. The

Criminal Justice Act authorizes the court to appoint counsel “for any financially eligible person”

seeking post-conviction relief under 28 U.S.C. §§ 2241, 2254, or 2255 if “the interests of justice

so require.” 18 U.S.C. § 3006A(a)(2)(B). And for post-conviction relief under 18 U.S.C. §

3582(c)(1)(A), our court currently arranges for appointment of counsel for certain indigent

defendants who have filed motions under that provision. Chief Judge Robinson has explained:

       Under Standing Order 19-1, the Federal Public Defender (“FPD”) was appointed
       to represent indigent defendants who may qualify to seek compassionate release
       under section 603(b) of the First Step Act. That Order was supplemented by
       Administrative Order 20-8, which established procedures to address motions
       brought on grounds related to the COVID-19 pandemic. Under that Order, the
       FPD shall notify the court within fifteen days of any pro se individual filing a
       compassionate release motion whether it intends to enter an appearance on
       behalf of the defendant, or whether it seeks additional time to make such
       determination.

United States v. Velazquez, No. 16-20114-JAR-4, 2020 WL 7122429, at *1 (D. Kan. Dec. 4,

2020) (emphasis added). So, filing a pro se motion for compassionate release gives the Federal

Public Defender an opportunity to consider and enter an appearance on the pro se movant’s

behalf. See id.



                                                 2
       With this governing law in mind, the court considers the pending request for counsel.

               B. Whether the Court Should Appoint Counsel for Mr. McCambry

       Mr. McCambry asks the court to appoint him counsel to pursue relief under 18 U.S.C. §

3582(c)(1)(A). Doc. 46 at 1. The court denies his request for two reasons. First, the substantive

merits of the request do not warrant appointing counsel at this time. When exercising its “broad

discretion” to decide whether to appoint counsel to an indigent litigant, the district court “should

consider a variety of factors, including the merits of the litigant’s claims, the nature of the factual

issues raised in the claims, the litigant’s ability to present his claims, and the complexity of the

legal issues raised by the claims.” Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)

(considering appointment of counsel for indigents under 28 U.S.C. § 1915). Here, after

considering Mr. McCambry’s motion to appoint counsel as well as (1) his ability to present his

potential claim, (2) the merits of that potential claim, (3) the straightforward nature of the claim’s

factual issues, (4) the simplicity of the claim’s legal issues, and (5) the lack of evidence showing

indigency, the court concludes that the appointment of counsel is not warranted here.

       Second, our court already has enabled the Federal Public Defender to enter an appearance

on Mr. McCambry’s behalf. See D. Kan. S.O. 2020-8. On June 11, 2021, the Federal Public

Defender’s office notified the court that it had reviewed Mr. McCambry’s filings and did not

intend to enter an appearance on his behalf.

       The court thus denies the Motion to Appoint Counsel (Doc. 46). Now, the court

considers the second question implicated by Mr. McCambry’s motion, i.e., whether it satisfies

the procedural prerequisites for relief under § 3582(c)(1)(A).




                                                   3
       II.     Mr. McCambry’s Request for Relief Under 18 U.S.C. 3582(c)(1)(A)

       The court liberally construes Mr. McCambry’s motion as also seeking relief under 18

U.S.C. § 3582(c)(1)(A). The First Step Act “modified § 3582(c)(1) to allow a defendant to

directly file a motion for compassionate release with the district court after either [1] exhausting

administrative rights to appeal the Director of the BOP’s failure to file such a motion, or [2] the

passage of 30 days from the defendant’s unanswered request to the warden for such relief.”

United States v. Maumau, 993 F.3d 821, 830 (10th Cir. 2021).

       Here, Mr. McCambry’s filing fails to show that either (1) exhaustion or (2) lapse

occurred before he filed his request in federal court. He explains that the warden denied his

request(s) for relief under § 3582(c)(1)(A) on April 9, 2021 and May 10, 2021. See Doc. 46 at 5

(citing Doc. 47). But Mr. McCambry’s filings do not suggest that the warden failed to respond

within 30 days to any of his requests. Nor does he assert that he exhausted his administrative

rights to appeal either denial. So, Mr. McCambry has not demonstrated that he satisfied

requirement of lapse or exhaustion under § 3582(c)(1)(A).

       Our Circuit reads § 3582(c) to impose jurisdictional requirements. See United States v.

Poutre, 834 F. App’x 473, 474 (10th Cir. 2021) (“Unless the basis for resentencing falls within

one of the specific categories authorized by section 3582(c), the district court lack[s] jurisdiction

to consider [defendant’s] request.”); see also United States v. Salcido, ___ F. App’x ___, No. 20-

2108, 2021 WL 2285220, at *1 (10th Cir. June 4, 2021) (holding that defendant’s “failure to

exhaust was fatal to his motion” under 18 U.S.C. § 3582(c)(1)(A) and the “procedural defect

meant the district court lacked the authority to review [defendant’s] request, so dismissal rather

than denial of the motion was the appropriate disposition”). So, unless Mr. McCambry shows

exhaustion or lapse, the court lacks subject matter jurisdiction and must dismiss his request.



                                                  4
        IT IS THEREFORE ORDERED BY THE COURT THAT Ashawntus McCambry is

ordered to show cause in writing within 45 days of the date of this Order why the court should

not dismiss his pending request for compassionate release without prejudice for failing to show

exhaustion or lapse under 18 U.S.C. § 3582(c)(1)(A) and resulting lack of subject matter

jurisdiction.2

        IT IS FURTHER ORDERED BY THE COURT THAT Mr. McCambry’s motion

(Doc. 46) is denied in part. The court denies Mr. McCambry’s request to appoint counsel. But

because the court construes Mr. McCambry’s motion as also seeking relief under 18 U.S.C. §

3582(c)(1)(A) and the court has yet to rule that request, the court directs the Clerk to continue

designating Doc. 46 as a pending motion.

        IT IS SO ORDERED.

        Dated this 18th day of June, 2021, at Kansas City, Kansas.

                                                         s/ Daniel D. Crabtree
                                                         Daniel D. Crabtree
                                                         United States District Judge




2
         If Mr. McCambry informs the court that before filing his motion (1) he had not fully exhausted all
administrative rights to appeal BOP’s failure to bring a motion on his behalf, and (2) there had been no
lapse of 30 days (or more) from the receipt of such a request by the warden, the court will dismiss his
pending request for relief without prejudice—meaning Mr. McCambry later can refile a motion for
compassionate release after first satisfying the requirement of exhaustion or lapse.

                                                    5
